                                       1   RICHARD L. PEEL, ESQ.
                                           Nevada Bar No. 4359
                                       2   ERIC B. ZIMBELMAN, ESQ.
                                           Nevada Bar No. 9407
                                       3   PEEL BRIMLEY LLP
                                           3333 E. Serene Avenue, Suite 200
                                       4   Henderson, Nevada 89074-6571
                                           Telephone: (702) 990-7272
                                       5   Facsimile: (702) 990-7273
                                           rpeel@peelbrimley.com
                                       6   ezimbelman@peelbrimley.com
                                           Attorneys for Plaintiff
                                       7   BRAHMA GROUP, INC.
                                       8

                                       9                            UNITED STATES DISTRICT COURT

                                      10                                    DISTRICT OF NEVADA

                                      11   BRAHMA GROUP, INC., a Nevada               CASE NO.: 2:18-CV-01747-RFB-EJY
(702) 990-7272 ♦ FAX (702) 990-7273
 3333 E. SERENE AVENUE, STE. 200




                                           corporation,
                                      12
    HENDERSON, NEVADA 89074




                                                               Plaintiff,
        PEEL BRIMLEY LLP




                                      13   vs.
                                      14                                              STIPULATION AND ORDER TO EXTEND
                                           TONOPAH SOLAR ENERGY, LLC, a               RESPONSE AND REPLY DEADLINES TO
                                           Delaware limited liability company; DOES
                                      15   I through X; and ROE CORPORATIONS I        MOTION TO INTERVENE [ECF 56]
                                           through X,
                                      16
                                                               Defendants.
                                      17

                                      18   TONOPAH SOLAR ENERGY, LLC a
                                           Delaware limited liability company; DOES
                                      19   I through X; and ROE CORPORATIONS I
                                           through X,
                                      20
                                                               Counterclaimant,
                                      21
                                           vs.
                                      22
                                           BRAHMA GROUP, INC., a Nevada
                                      23   corporation

                                      24                       Counter-Defendant.

                                      25
                                           ///
                                      26
                                           ///
                                      27
                                           ///
                                      28
                                       1                STIPULATION AND ORDER TO EXTEND RESPONSE AND
                                                        REPLY DEADLINES TO MOTION TO INTERVENE [ECF 56]
                                       2

                                       3          Plaintiff, BRAHMA GROUP, INC. (“Plaintiff’) and Defendants-Intervenors, COBRA
                                       4   THERMOSOLAR PLANTS, INC. and AMERICAN HOME ASSURANCE COMPANY
                                       5   (“Defendants”) by and through their respective counsel stipulate and agree as follows:
                                       6          WHEREAS on October 18, 2019, Defendants filed its Motion to Intervene as Defendants
                                       7   (“Motion”) as ECF 56.
                                       8          WHEREAS the Parties filed a Stipulation and Order to Extend Response and Reply
                                       9   Deadlines to [56] Motion to Intervene as ECF 58.
                                      10          WHEREAS the Court granted [58] Stipulation and Order to Extend Response and Reply
                                      11   Deadlines to [56] Motion to Intervene as ECF 59.
(702) 990-7272 ♦ FAX (702) 990-7273
 3333 E. SERENE AVENUE, STE. 200




                                      12          WHEREAS Defendant Tonopah Solar Energy, LLC filed its Joinder, or Alternatively,
    HENDERSON, NEVADA 89074
        PEEL BRIMLEY LLP




                                      13   Response to Cobra’s and AHAC’s [56] Motion to Intervene as ECF 59.
                                      14          WHEREAS Plaintiff’s Response is due on or before November 8, 2019.
                                      15          WHEREAS Defendants’ Reply to Plaintiff’s Response shall be filed on or before
                                      16   November 18, 2019.
                                      17          NOW THEREFORE THE PARTIES STIPULATE AND AGREE as follows:
                                      18          IT IS STIPULATED AND AGREED that Plaintiff’s Response to the Motion shall be filed
                                      19   on or before November 15, 2019.
                                      20          IT IS FURTHER STIPULATED AND AGREED that Defendants’ Reply to Plaintiff’s
                                      21   Response shall be filed on or before November 25, 2019.
                                      22   ///
                                      23   ///
                                      24   ///
                                      25

                                      26
                                      27

                                      28



                                                                                       Page 2 of 3
                                       1          This is the Parties second request of this deadline and is not intended to cause any delay or

                                       2   prejudice to any Party.

                                       3          IT IS SO STIPULATED AND AGREED this 8th day of November, 2019.

                                       4   PEEL BRIMLEY LLP                                   WEIL & DRAGE
                                       5
                                           /s/ Eric B. Zimbelman                              /s/ Geoffrey Crisp
                                       6   Richard L. Peel, Esq. (4359                        Geoffrey Crisp, Esq. (2104)
                                           Eric B. Zimbelman, Esq. (9407)                     Jeremy R. Kilber, Esq. (10643)
                                       7   3333 E. Serene Avenue, Suite 200                   861 Coronado Center Drive, Suite 231
                                                                                              Henderson, NV 89052
                                           Henderson, NV 89074-6571                           Telephone: (702) 314-1905
                                       8
                                           Telephone: (702) 990-7272                          Attorneys for Proposed Defendants-
                                       9   Attorneys for Plaintiff                            Intervenors, COBRA THERMOSOLAR
                                           BRAHMA GROUP, INC.                                 PLANTS, INC. and AMERICAN HOME
                                      10                                                      ASSURANCE COMPANY

                                      11                                     ORDER
(702) 990-7272 ♦ FAX (702) 990-7273
 3333 E. SERENE AVENUE, STE. 200




                                      12           IT IS SO ORDERED this this 12th day of November, 2019.
    HENDERSON, NEVADA 89074
        PEEL BRIMLEY LLP




                                      13

                                      14                                            ____________________________________________
                                      15                                               UNITED STATES MAGISTRATE JUDGE

                                      16

                                      17

                                      18

                                      19

                                      20
                                      21

                                      22

                                      23

                                      24

                                      25

                                      26
                                      27

                                      28



                                                                                        Page 3 of 3
